Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.  During a telephone conversation with Vincent DeLuca on February 10th, 2021 a provisional election was made without traverse to prosecute the invention of claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.  Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,579,381. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would be anticipated by those of ‘381.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.  Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 6, both claims recite a device comprising a memory and a processor that performs the remaining functional limitations in response to receiving instructions from the memory.  The boundaries of the functional language are unclear because the claim does not provide a discernable boundary on what performs the function, as it merely states a function without providing 
The remaining claims are rejected for their dependence upon claims 1 or 6 without resolving the grounds of rejection for the claim upon which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Estlick et al (US 2012/0226891, herein Estlick) in view of Abadallah et al (US 2005/0033946, herein Abdallah).

Regarding claim 6, Estlick teaches a device for decoding instructions from an instruction set, wherein different instructions within the instruction set are encoded with different numbers of instruction words, the device comprising:
a processor (Fig 1); and
a memory arranged to store device-executable instructions (Fig 1, memory) configured, when executed by the processor, to cause the processor, in response to receiving one or more fetched instruction words ([0016], incoming instructions), to:
generate an ordered sequence of instruction words by selecting, for each of the instruction words in the sequence, either a fetched instruction word or a predicted instruction word, wherein the 
concatenate the instruction words in the ordered sequence to form an encoded instruction (Fig 4A, [0027]) and generate a decoded instruction ([0016], [0022], decoding); and
output the decoded instruction ([0016], [0024], instruction passed to execution units).
Estlick fails to teach wherein the device is configured to determine an encoding type from one or more of the fetched instruction words, or wherein the hardware logic re-orders bits in the encoded instruction to generate the decoded instruction.
Abadallah teaches a device configured to determine an encoding type from one or more of the fetched instruction words ([0007], [0032], detect control word changing instruction for floating point operations) and re-order hardware logic configured to re-order bits in an encoded instruction to generate a decoded instruction ([0026-0027], [0033], provide predicted control and generate test uOP to color following instructions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Estlick and Abadallah in order to utilize logic within the processor’s decoder to determine an encoding type of an instruction and re-order bits in the instruction based on the encoding type.  While Estlick does disclose the processor containing a floating point unit for performing floating point operations, and the decode unit decoding instructions based on their opcodes (Estlick [0014], [0016]), Estlick does not explicitly state that the decoder may detect control word changing (CWC) instructions based on the encoding type indicating the instruction is a floating point control world modifying instruction such as the example given by Abadallah.  However, given that Estlick states detecting the CWC instruction may be done by “any other convenient means”, utilizing the encoding type present within an opcode of an instruction, such as the encoding type indicating the instruction is a floating point instruction which modifies the control word of a control or status register (Estlick [0027], MXCSR register).  As both Estlick and Abadallah disclose methods of predicting and verifying the accuracy of instruction control words, 

Regarding claim 7, the combination of Estlick and Abadallah teaches the device according to claim 6, wherein the word selection logic is further configured to remove one or more control bits from the fetched instruction words prior to generating the ordered sequence of instruction words (Estlick [0024], [0030] & Abadallah [0026], use predicted control word in place of actual control word).

Regarding claim 8, the combination of Estlick and Abadallah teaches the device according to claim 6, wherein the word selection logic is further configured to remove any control bits from the fetched instruction words prior to generating the ordered sequence of instruction words (Estlick [0024], [0030] & Abadallah [0026], use predicted control word in place of actual control word).

Regarding claim 9, the combination of Estlick and Abadallah teaches the device according to claim 6, wherein the one or more fetched instruction words comprises an ordered sequence of fetched instruction words and the word selection logic is configured to generate an ordered sequence of instruction words by selecting, for each of the instruction words in the sequence, either a corresponding fetched instruction word or a corresponding predicted instruction word (Estlick [0022] & Abadallah [0026], execute fetched instructions as normal or provide predicted control word for CWC instructions).

Regarding claim 10, the combination of Estlick and Abadallah teaches the device according to claim 6, wherein each fetched instruction word comprises one or more control bits and wherein the word selection logic is configured to perform the selection of the fetched instruction word or a corresponding predicted instruction word based on values of one or more of the control bits in any 

Regarding claim 11, the combination of Estlick and Abadallah teaches the device according to claim 6, wherein the one or more fetched instruction words comprises an ordered sequence of fetched instruction words and the word selection logic is configured to generate an ordered sequence of instruction words by selecting, for each of the instruction words in the sequence, either a next corresponding fetched instruction word or a corresponding predicted instruction word (Estlick [0022] & Abadallah [0026], execute fetched instructions in sequence as normal or provide predicted control word for CWC instructions).

Regarding claim 12, the combination of Estlick and Abadallah teaches the device according to claim 11, wherein the word selection logic is to perform the selection of either a next fetched instruction word in the ordered sequence of fetched instruction words or a corresponding predicted instruction word based upon a value of a bit in a mask identified based on the encoding type (Estlick [0030], mask bits & Abadallah [0007], [0026]).

Regarding claim 13, the combination of Estlick and Abadallah teaches the device according to claim 6, wherein the re-order hardware logic is configured to re-order bits in the encoded instruction according to the encoding type to generate a decoded instruction by re-ordering bits in the encoded instruction based on mapping data identified based on the encoding type (Estlick [0016], [0022] & Abadallah [0007], [0026], insert test uOPs in decoded instruction stream based on presence of encoded CWC instruction).

Regarding claim 14, the combination of Estlick and Abadallah teaches the device according to claim 6, wherein the hardware logic configured to determine an encoding type is arranged to 

Regarding claim 15, the combination of Estlick and Abadallah teaches the device according to claim 6, wherein the encoding type corresponds to a type of ALU on which the instruction will be executed (Estlick [0014], [0016] & Abadallah [0007], [0026], integer & floating point units).

5.  Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Estlick in view of Abadallah and Vasekin et al (US 2005/0278508, herein Vasekin).

Regarding claim 1, Estlick teaches a device for encoding instructions from an instruction set, the device comprising:
a processor (Fig 1); and
a memory arranged to store device-executable instructions (Fig 1, memory) configured, when executed by the processor, to cause the processor, in response to receiving an instruction from an instruction set ([0016], incoming instructions), to:
group bits in the received instruction into a plurality of instruction words to generate an ordered sequence of instruction words ([0016], [0022], generate decoded instructions);
compare bit values in one or more of the instruction words in the ordered sequence to their corresponding predicted values and generating an instruction based on the comparison, wherein the predicted values are generated using empirical and/or simulation data ([0022-0024], [0027-0029], generate predicted control word for use by subsequent instructions).
output the instruction ([0016], [0024], instruction passed to execution units).
Estlick fails to teach wherein the method comprises re-ordering bits according to an encoding type or generating a compressed version of the instruction by omitting one or more of the instruction words in the ordered sequence based on the comparison between the bit values in one or more of the instruction words in the ordered sequence and their corresponding predicted values.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Estlick and Abadallah in order to utilize logic within the processor’s decoder to determine an encoding type of an instruction and re-order bits in the instruction based on the encoding type.  While Estlick does disclose the processor containing a floating point unit for performing floating point operations, and the decode unit decoding instructions based on their opcodes (Estlick [0014], [0016]), Estlick does not explicitly state that the decoder may detect control word changing (CWC) instructions based on the encoding type indicating the instruction is a floating point control world modifying instruction such as the example given by Abadallah.  However, given that Estlick states detecting the CWC instruction may be done by “any other convenient means”, utilizing the encoding type present within an opcode of an instruction, such as the encoding type indicating the instruction is a floating point instruction which modifies the control word of a control or status register (Estlick [0027], MXCSR register).  As both Estlick and Abadallah disclose methods of predicting and verifying the accuracy of instruction control words, combining their teachings would merely entail a combination of known prior art elements to achieve predictable results, and would thus have been obvious to one of ordinary skill in the art.
Estlick and Abadallah fail to teach wherein the method comprises generating a compressed version of the instruction by omitting one or more of the instruction words in the ordered sequence.
Vasekin teaches a method of encoding instructions comprising generating a compressed version of an instruction by omitting one or more of the instruction words in an ordered sequence of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Estlick and Abadallah with those of Vasekin to utilize the decoding method in a processor with multiple instruction fetch and issue like the VLIW processor of Vasekin.  Estlick contemplates the processor utilizing superscalar execution (Estlick [0002]) and SIMD execution units (Estlick [0019]), and Abadallah states that the processor may be a variable length instruction set CISC processor or a VLIW processor (Abadallah [0020]).  However, neither Estlick nor Abadallah explicitly disclose that the processor may utilize the instruction control bits to determine how many instructions to fetch, as the disclosures Estlick and Abadallah are primarily directed to the control word prediction rather than the instruction fetching.  However, as one of ordinary skill in the art would understand, processors which execute multiple instructions per cycle, such as the examples given by Estlick and Abadallah, may necessarily fetch multiple instructions per cycle as well.  Therefore, utilizing the mask control bits as disclosed by Vasekin to control encoded instruction fetching may reduce the overall amount of data transferred from memory, thus increasing the overall instruction throughput (Vasekin [0040]).  Doing so would merely entail a combination of know prior art elements to achieve predictable results, and would therefore have been obvious to one of ordinary skill in the art.

Regarding claim 2, the combination of Estlick, Abadallah, and Vasekin teaches the device according to claim 1, wherein the compressed versions of different groups of instructions within the instruction set comprise different numbers of instruction words (Vasekin [0038], [0040], number of words in compressed instruction groups depends on bit slice specifiers).

Regarding claim 3, the combination of Estlick, Abadallah, and Vasekin teaches the device according to claim 1, wherein the compressed version of the instruction is generated by:


Regarding claim 4, the combination of Estlick, Abadallah, and Vasekin teaches the device according to claim 3, the compressed version of the instruction is further generated by:
setting one or more bits to indicate which instruction words have been omitted from the ordered sequence (Vasekin [0038], [0040], omitting instruction words & Abadallah [0026-0028], [0031], coloring instructions based on following CWC instruction & matching predicted vs actual control words).

Regarding claim 5, the combination of Estlick, Abadallah, and Vasekin teaches the device according to claim 1, wherein the bits in the received instruction are re-ordered and grouped into a plurality of instruction words according to an encoding type to generate an ordered sequence of instruction words by:
accessing mapping data identified based on the encoding type (Estlick [0016], [0022] & Abadallah [0007], [0026], insert test uOPs in decoded instruction stream based on presence of encoded CWC instruction); and
re-ordering and grouping bits in the received instruction using the access mapping data to generate an ordered sequence of instruction words (Estlick [0016], [0022] & Abdallah [0007], [0026-0027], [0033], provide predicted control and generate test uOP to color following instructions).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsuji (2012/0110307) discloses a processor for compressing an instruction based on a prediction of an instruction code.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105.  The examiner can normally be reached on Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182